NO. 12-13-00302-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

LG ELECTRONICS, USA, INC. AND                    §       APPEAL FROM THE 159TH
RENT-A-CENTER TEXAS, L.P.,
APPELLANTS

V.                                               §       JUDICIAL DISTRICT COURT

JESSICA GRIGG, JENNIFER
ALMARAZ AND JUSTIN LUKE,
INDIVIDUALLY,
APPELLEES                                        §       ANGELINA COUNTY, TEXAS

                                             OPINION
       LG Electronics, USA, Inc. (LG) and Rent-A-Center Texas, L.P. (RAC) appeal from the
trial court’s denial of their respective motions for partial summary judgment. They raise one
issue relating to standing. We reverse and remand for further proceedings.


                                          BACKGROUND
       Jessica Grigg, Jennifer Almaraz, and Justin Luke (Appellees) are the biological children
of Ellis B. Luke, Jr., who died in October 2011. Appellees filed a wrongful death action alleging
that Luke died as a result of injuries sustained after a television manufactured by LG and rented
to Luke by RAC caught fire. LG and RAC each filed a motion for partial summary judgment
contending that Appellees did not have standing to assert a wrongful death claim because Luke’s
parental rights to each child had been terminated several years earlier. The trial court denied the
motions, but shortly thereafter, signed an order permitting an interlocutory appeal. In its order,
the trial court stated that “there is substantial ground for difference of opinion . . . on the legal
question concerning the effect of a termination order entered under the Texas Family Code on a
claimant’s right to bring a claim under the Wrongful Death Act.”1 This appeal followed.


                                   EFFECT OF TERMINATION DECREE
       In their sole issue, LG and RAC argue that a termination decree divests Appellees of the
right to sue a third party for the death of their biological father under the Texas Wrongful Death
Act (the Act). Appellees contend that because they were not adopted after the termination of
their father’s parental rights, they are beneficiaries under the Act.
Standard of Review
       Appellees’ right to sue under the Act is a question of standing. Standing is a necessary
component of a trial court’s subject matter jurisdiction. See Tex. Ass’n of Bus. v. Tex. Air
Control Bd., 852 S.W.2d 440, 445-46 (Tex. 1993). Whether a party has standing to pursue a
cause of action is a question of law subject to de novo review. See Heckman v. Williamson
County, 369 S.W.3d 137, 150 (Tex. 2012); Exxon Corp. v. Pluff, 94 S.W.3d 22, 26 (Tex. App.—
Tyler 2002, pet. denied). When standing has been conferred by statute, the statute itself generally
serves as the proper framework for analysis. See In re Russell, 321 S.W.3d 846, 856 (Tex.
App.—Fort Worth 2010, orig. proceeding [mandamus denied]).
Applicable Law
       In construing a statute, it is the court’s task to ascertain and give effect to the legislature’s
intent. See Tex. Dep’t of Protective & Regulatory Servs. v. Mega Child Care, Inc., 145 S.W.3d
170, 176 (Tex. 2004). A statute is presumed to have been enacted by the legislature with
complete knowledge of the existing law and with reference to it. Acker v. Tex. Water Comm’n,
790 S.W.2d 299, 301 (Tex. 1990). In their statutory construction analysis, courts may consider
(1) the object sought to be attained; (2) circumstances under which the statute was enacted; (3)
legislative history; (4) common law or former statutory provisions, including laws on the same or
similar subjects; (5) consequences of a particular construction; (6) administrative construction of
the statute; and (7) the title (caption), preamble, and emergency provision of the statute. See TEX.
GOV’T CODE ANN. § 311.023 (West 2013).                 When courts conduct a statutory construction
analysis, the courts should “always refrain from rewriting text that lawmakers chose.” Liberty
Mut. Ins. Co. v. Adcock, 412 S.W.3d 492, 494 (Tex. 2013) (citations omitted).

       1
           See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (West Supp. 2013).


                                                      2
       The Wrongful Death Act
       Wrongful death benefits are purely a creature of statute, do not belong to an estate, and do
not “inure to the benefit of the children of [the] deceased by reason of inheritance.” Brown v.
Edwards Transfer Co., Inc., 764 S.W.2d 220, 223 (Tex. 1988). The purpose of the Act is to
provide a means whereby surviving spouses, children, and parents can recover for the loss of a
family member for wrongful death. Garza v. Maverick Market, Inc., 768 S.W.2d 273, 275 (Tex.
1989). In 1927, the legislature named the beneficiaries of a wrongful death claim, and in 1985,
the Act was codified. See Act of March 30, 1927, 40th Leg. R.S., ch. 239, § 2, 1927 Tex. Gen.
Laws 356; Act of June 16, 1985, 69th Leg. R.S., ch. 959, § 1, 1985 Tex. Gen. Laws 3242, 3296
(to be codified at TEX. CIV. PRAC. & REM. CODE §§ 71.001-.031). The current version of the Act
relating to beneficiaries remains unchanged from the 1985 codification and includes the
“surviving spouse, children, and parents” of the deceased. See TEX. CIV. PRAC. & REM. CODE
ANN. § 71.004(a) (West 2008).
       Effect of a Termination Decree–Existing Law
       Prior to the Act’s codification in 1985, the family code set forth procedures relating to the
involuntary termination of parental rights. See Wiley v. Spratlan, 543 S.W.2d 349, 352 (Tex.
1976). In 1976, the Texas Supreme Court described a termination decree as “complete, final,
[and] irrevocable.”    Id. (construing decrees entered under predecessor statute to Section
161.206(b) of the family code). The court further stated that the decree “divests for all time the
parent and child of all legal rights, privileges, duties, and powers with respect to each other
except for the child’s right to inherit.” Id.; see also Holick v. Smith, 685 S.W.2d 18, 20 (Tex.
1985). When the family code was recodified in 1995, a termination decree’s effect remained
unchanged. See Act of April 20, 1995, 74th Leg., ch. 20, § 1, 1995 Tex. Gen. Laws 113, 217
(codified at TEX. FAM. CODE § 161.206(b)).           Section 161.206(b) provides that an order
terminating parental rights “divests the parent and the child of all legal rights and duties with
respect to each other, except that the child retains the right to inherit from and through the parent
unless the court otherwise provides.” TEX. FAM. CODE ANN. § 161.206(b) (West 2008).
Discussion
       LG and RAC contend that Appellees lack standing under the Act because “the termination
orders terminated all legal rights [Appellees] had” with respect to Luke. LG and RAC do not
attempt to redefine “children” under the Act, but instead focus on the legal effect of the



                                                 3
termination orders. To support their contention that Appellees have no legal right to sue under
the Act, LG and RAC cite Go International, Inc. v. Lewis, 601 S.W.2d 495 (Tex. App.—El Paso
1980, writ ref’d n.r.e.).
        In Go International, the court of appeals held that adopted children do not have standing
under the Act to sue for the death of their natural parents. See id. at 499. The court referred to
language in the adoption statute providing that “upon adoption, all legal rights . . . between the
natural parent and the child with respect to each other are divested upon the adoption.” Id.
Based on this language, the court held that the adopted children were no longer “children” of their
natural parents within the meaning of the Act, even though the adopted children retained the right
to inherit from their natural parents. See id. at 498-99. The court reasoned that “if the Legislature
had intended to make an exception with regard to those rights which accrue under the wrongful
death statute, it could easily have said so.” Id. at 499.
        Appellees contend that Go International does not apply here because it involved adopted
children.   Citing three cases as authority, they argue that the Act’s definition of children
“encompasses biological children, regardless of [their] legal status[.]” Appellees first cite Brown
v. Edwards Transfer Co., Inc., 764 S.W.2d 220 (Tex. 1988). The Brown case concerned
whether a deceased’s illegitimate children had standing to bring a cause of action for the
wrongful death of their biological father. Id. at 222. The defendants argued that the probate
code’s definition of “children” should be applied to the Act. Id. The supreme court rejected this
argument, reasoning that the Act included no express or implied reference to the probate code,
that the benefit of a wrongful death claim does not pass by reason of inheritance, and that
“children” means filial descendants. Id. at 223.
        Appellees next cite Garza v. Maverick Market, Inc., 768 S.W.2d 273 (Tex. 1989). In
Garza, the issue before the supreme court was whether a posthumously born and unrecognized
illegitimate child had standing to sue for the wrongful death of his alleged father. Id. at 274. The
court of appeals held that in order to have standing, an illegitimate child must comply with the
requirements of the family and probate codes. Id. at 275. The supreme court reversed, stating
that, in Brown, it had refused to “engraft” the probate code’s requirements for an illegitimate
child to inherit from his father onto the Act. Id. (citing Brown, 764 S.W.2d at 223). Following
this rationale, the court held that it was also inappropriate to incorporate the requirements of the
family code into the Act to define whether a plaintiff qualifies as a child. Garza, 768 S.W.2d at



                                                   4
275. The court explained that the family code’s legitimation requirements were not designed or
intended to address tort actions, nor were they designed to protect tortfeasors. Id. As a result, the
court held that an illegitimate child need not be recognized in accordance with other bodies of
law not specifically applicable to the Act. Id.
       The third case Appellees cite is Buster v. Metropolitan Transit Authority, 835 S.W.2d
236 (Tex. App.—Houston [14th Dist.] 1992, no pet.). In Buster, a probate court had determined
that the plaintiff was the common law husband of the deceased. Id. at 237. But when he filed a
wrongful death claim, the deceased’s mother argued that she was the sole statutory beneficiary
entitled to wrongful death benefits and that the plaintiff’s common law marriage was subject to
relitigation. Id. Citing Garza and Brown, the appellate court concluded that the probate court’s
determination of marital status was not binding because the probate code was not intended to
provide the means to identify classes of persons entitled to sue under the Act. See id. at 237-38.
       The cases Appellees cite establish that outside statutory schemes are not to be used to
define beneficiaries under the Act. But these authorities do not address what effect, if any, the
courts must give orders that terminate legal rights under statutory schemes necessarily beyond the
provisions of the Act.
       Here, it is undisputed that Appellees are the deceased’s biological children, his parental
rights were terminated before his death, and Appellees were never adopted. The termination
decrees do not provide that the children retained any legal rights from Luke. By statute, however,
an order terminating the parent-child relationship divests the child of all legal rights with respect
to the parent except the right to inherit from him. See TEX. FAM. CODE ANN. § 161.206(b). This
court is not permitted to ignore the legal effect of the termination decrees. See e.g., Go Int’l, 601
S.W.2d at 499; see also Amos v. Freight Lines, Inc., 575 S.W.2d 636, 638 (Tex. App.—Houston
[14th Dist.] 1978, no writ) (although adoption proceedings had begun, children did not have
standing under wrongful death act because they were not legally adopted by the deceased). Nor
are we permitted to contravene legislative intent by creating a new class of beneficiaries under the
Act. See Liberty Mut. Ins. Co., 412 S.W.3d at 494. Wrongful death benefits are conferred by
statute, not through inheritance. See Brown, 764 S.W.2d at 223. Therefore, we hold that
Appellees do not have standing to sue under the Act for Luke’s death. Accordingly, we sustain
LG’s and RAC’s sole issue on appeal.




                                                  5
                                                    DISPOSITION
         Having sustained LG’s and RAC’s sole issues, we reverse the trial court’s order denying
their motions for partial summary judgment. We remand the cause for further proceedings
consistent with this opinion.


                                                                  JAMES T. WORTHEN
                                                                     Chief Justice


Opinion delivered February 28, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                     (PUBLISH)




                                                           6
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        FEBRUARY 28, 2014


                                         NO. 12-13-00302-CV


        LG ELECTRONICS, USA, INC. AND RENT-A-CENTER TEXAS, L.P.,
                               Appellants
                                   V.
   JESSICA GRIGG, JENNIFER ALMARAZ AND JUSTIN LUKE, INDIVIDUALLY,
                                Appellees


                                Appeal from the 159th District Court
                    of Angelina County, Texas (Tr.Ct.No. CV-01745-12-09)

                      THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, because it is the opinion of this court that there was error
in the judgment of the court below, it is ORDERED, ADJUDGED and DECREED by this court
that the judgment be reversed and the cause remanded to the trial court for further
proceedings in accordance with the opinion of this court and that this decision be certified to the
court below for observance.
                   James T. Worthen, Chief Justice.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.